Citation Nr: 1036055	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than November 20, 
2008, for a grant of service connection for a right shoulder 
disability.

2.  Entitlement to an increased disability rating for 
degenerative joint disease, lumbosacral spine in excess of 10 
percent for the period prior to November 20, 2008. 

3.  Entitlement to an increased disability rating for 
degenerative joint disease, lumbosacral spine in excess of 20 
percent for the period from November 20, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 
1999.  

This matter comes most recently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The Veteran's case has been transferred and is 
currently within the jurisdiction of the Lincoln, Nebraska RO.

In a February 2009 rating decision the RO in part (1) granted 
service connection for degenerative disease in the 
acromioclavicular joint, right shoulder, and assigned that 
disability a 10 percent disability rating effective from November 
20, 2008; and (2) increased the assigned rating for degenerative 
joint disease, lumbosacral spine, from 10 to 20 percent, 
effective from November 20, 2008.  

The Veteran perfected appeals from the February 2009 rating 
decision, claiming (1) entitlement to an effective date earlier 
than November 20, 2008, for a grant of service connection for 
degenerative disease in the acromioclavicular joint, right 
shoulder; and (2) entitlement to an initial disability rating for 
degenerative joint disease, lumbosacral spine, in excess of 10 
percent for the period prior to November 20, 2008; and in excess 
of 20 percent for the period from November 20, 2008.  

With respect to the initial rating claim, prior to the February 
2009 rating decision, the Veteran originally filed a claim for 
service connection for a lumbar spine condition in November 1998.  
In an April 1999 rating decision, the RO granted service 
connection for degenerative joint disease of the lumbar spine, 
assigning a 10 percent disability rating effective from April 1, 
1999.  The Veteran filed a timely notice of disagreement as to 
that decision in July 1999.  The RO issued a statement of the 
case on the matter in December 1999, and apparently again in 
March 2000. 

There was some question as to whether the Veteran's substantive 
appeal filed on May 17, 2000, was timely filed following the 
statement of the case.  Initially the RO notified the Veteran in 
March 2002 that her May 17, 2000, substantive appeal was 
untimely; however, review of a March 2003 report of contact 
between the RO and the Veteran reveals that the RO subsequently 
determined that the substantive appeal was timely filed with 
respect to the issues contained in the March 17, 2000, statement 
of the case.  

Thus that appeal remained pending, even though the Veteran again 
perfected an appeal on the matter, following the recent February 
2009 rating decision in which the RO increased the assigned 
rating for degenerative joint disease, lumbosacral spine, from 10 
to 20 percent, effective from November 20, 2008.

The Veteran and her spouse testified at a Travel Board hearing in 
December 2009 before the undersigned at the Phoenix, Arizona RO.  
At that time the Veteran withdrew all perfected claims on appeal 
to the Board except for the appeals adjudicated here below.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service connection 
for a right shoulder disorder was received by VA in November 1998 
during the Veteran's period of active duty that ended March 31, 
1999.

2.  Prior to November 20, 2008, the evidence of record 
demonstrates that the Veteran's service-connected degenerative 
joint disease, lumbosacral spine, limits forward flexion to 80 
degrees with pain; creates mild functional loss; and does not 
result in any separately diagnosed neurologic abnormalities or 
incapacitating episodes of intervertebral disc syndrome symptoms.  

3.  On and after November 20, 2008, the evidence of record 
demonstrates the Veteran's service-connected degenerative joint 
disease, lumbosacral spine, limits forward flexion to 60 degrees 
with no additional limitation due to pain; creates moderate 
functional loss; and does not result in any separately diagnosed 
neurologic abnormalities or incapacitating episodes of 
intervertebral disc syndrome symptoms, or additional loss of 
motion on repetition of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 1, 1999, for the 
award of service connection for a right shoulder disability have 
been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.400 (2008); Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); 
VAOPGCPREC 3-2001 (2001).

2.  The criteria for an initial disability rating in excess of 10 
percent for degenerative joint disease, lumbosacral spine, for 
the period prior to November 20, 2008, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292 (effective prior to September 26, 
2003), and Diagnostic Codes 5003, 5242 (2009).  

3.  The criteria for an initial disability rating in excess of 20 
percent for degenerative joint disease, lumbosacral spine, for 
the period from November 20, 2008, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292 (effective prior to September 26, 
2003), and Diagnostic Codes 5003, 5242 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, and what parts of that information or 
evidence VA will seek to provide, and what parts VA expects the 
claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
March 2002, October 2002, March 2006, August 2006, December 2006, 
March 2007, October 2008, and March 2009.  These documents in 
combination provided notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claims for an earlier effective date and 
initial ratings on appeal.  The RO has provided adequate notice 
of how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in a November 2009 
statement of the case (earlier effective date) and a November 
2009 supplemental statement of the case (initial rating).  To the 
extent the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate in 
the adjudication of the claims on appeal.  
 
The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  VA appropriately examined 
the medical history of the Veteran's claimed disabilities for 
compensation purposes addressing the initial rating claim.  
Findings from the reports of examinations conducted are adequate 
for the purposes of deciding the claim on appeal decided below.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
 
The Veteran was also notified of the opportunity to present 
testimony before the Board, which she did in December 2009.  

There is no evidence of any VA error in notifying or assisting 
the appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the claimant 
by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claims.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Earlier Effective Date for Service Connection

The Veteran contends that the effective date of the grant of 
service connection for degenerative disease in the 
acromioclavicular joint, right shoulder, should be from April 1, 
1999, the day following separation from active duty service.  

Law

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA. 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the 
effective date of an award based on an original claim or a claim 
reopened after final adjudication of compensation shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of the receipt of the application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2009).
  
The effective date of an award of disability compensation based 
on a claim to reopen after a final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(ii), (r).

A "claim" or "application" is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. § 
3.1(p).  An informal claim is any communication indicating an 
intent to apply for one or more benefits.  The benefit being 
sought must be identified.  38 C.F.R. § 3.155.  An informal claim 
must also be in writing. Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999); see also Szemraj v. Principi, 357 F.3d 1370 (2004) 
(defining when the "identification" requirement of 38 C.F.R. § 
3.155(a) is met); Miguel v. Principi, 15 Fed. App. 857 (2001) 
(Federal Circuit declined to reverse interpretation in Rodriguez 
that an informal claim must be written) (non-precedential).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim. 38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran submitted a formal application for disability 
compensation benefits (VA Form 21-526) to the RO in November 
1998, while still in service.  In that application, she 
specifically claimed entitlement to service connection for a 
right shoulder condition.  

The Veteran's active service ended on March 31, 1999.  In an 
April 1999 rating decision, the RO denied service connection for 
a right shoulder condition on the basis that the claim was "not 
well-grounded."  The Veteran timely initiated an appeal from 
that decision denial of service connection for a right shoulder 
condition by filing a notice of disagreement in July 1999.  

In December 1999 the RO issued a statement of the case in part on 
that matter.  Subsequently, March 17, 2000 that RO issued another 
statement of the case in part on that matter.  On May 17, 2000, 
the RO received from the Veteran a substantive appeal, VA Form 9, 
in which she addressed the right shoulder claim, denoting her 
intent to appeal the April 1999 rating decision denial.  

In a March 2002 letter, the RO notified the Veteran of its 
decision that the VA Form 9 submitted on May 17, 2000, was not 
timely filed following the April 28, 1999, rating decision.  In 
April 2002 the Veteran filed a notice of disagreement with that 
decision, asserting that she had 60 days to submit her appeal 
following the March 17, 2000, statement of the case; and 
therefore, that she had filed a timely substantive appeal.

Although the appellant apparently failed to perfect an appeal of 
the RO's decision, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted. Among other things, 
that law eliminated the concept of a well-grounded claim. Section 
7(b) of the VCAA further provided that a claim which had been 
previously denied as not well-grounded shall, on the request of 
the claimant or the Secretary's own motion, be readjudicated as 
if the denial had not been made, provided that the denial was one 
that became final during the period beginning on July 14, 1999, 
and ending on the date of enactment of the VCAA, November 9, 
2000. See Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); see 
also VAOPGCPREC 3- 2001, published at 66 Fed. Reg. 33,309-01 
(Jan. 22, 2001) (providing for readjudication of claims, such as 
this one, that became final between July 14, 1999, and November 
9, 2000, and were denied on the basis that they were not well-
grounded).

On that basis, in an April 2003 rating decision, the RO 
readjudicated the right shoulder service connection claim denied 
in the April 1999 rating decision.  In the April 2003 rating 
decision, the RO in part denied service connection for a right 
shoulder condition.  The April 2003 rating decision was a 
reconsideration of the same service connection claim that had 
previously been denied in the April 1999 rating decision as not 
well-grounded.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); 
VAOPGCPREC 3-2001 (Jan. 22, 2001) (providing for reconsideration 
of claims, such as this one, that became final between July 14, 
1999 and November 9, 2000, the date of the enactment of the VCAA, 
and were denied on the basis that they were not well-grounded).  
 
As noted, section 7(b) requires that a claim be readjudicated as 
if the denial, based on a claim being not well-grounded, had not 
been made.  While the April 2003 rating decision denied service 
connection for a right shoulder condition, the appellant appealed 
and pursued her appeal on a continuous basis until the claim was 
granted in the February 2009 rating decision.  Under the facts of 
this case, therefore, the appellant's original November 1998 
claim of service connection for a right shoulder condition 
remained pending until it was granted by the RO in February 2009.

According to applicable criteria, the effective date of an award 
of compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2009).  Further, in this case, as the original claim was 
submitted in November 1998, within one year after separation from 
service, the effective date of an award of disability 
compensation based on an original claim, shall be the day 
following separation from active service or the date entitlement 
arose.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2009).

The next question for consideration, therefore, is the date 
entitlement to service connection for degenerative disease in the 
acromioclavicular joint, right shoulder arose.

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).  

As discussed above, although the appellant's claim was received 
by VA in November 1998, post-service medical evidence submitted 
in connection with the appellant's claim first shows a diagnosis 
of degenerative disease in the acromioclavicular joint, right 
shoulder in November 2008.  The November 2008 VA medical 
examination report is the earliest evidence providing a link 
between the appellant's post-service current diagnosis of 
degenerative disease in the acromioclavicular joint, right 
shoulder and her active service.

Although the date of the VA examination represented the earliest 
date that the appellant "proved" her claim, that date is not 
necessarily the same as the date entitlement arose.  At least as 
applied to original claims for benefits, the date the evidence is 
submitted or received is not relevant if considering the 
effective date of an award, even in connection with a claim that 
is pending for many years.  McGrath v. Gober, 14 Vet. App. 28, 35 
(2000).  

Here, the VA examiner related the appellant's degenerative 
disease in the acromioclavicular joint, right shoulder to in-
service symptoms of right shoulder pain.  The examiner cited 
service treatment notes dated in January 1991 and July 1992, 
which documented right shoulder symptoms, and an April 1991 
orthopedic consultation note regarding the right shoulder.  On 
the basis that, as documented, the right shoulder condition had 
started during active service, the examiner opined that the 
current right shoulder disorder was as likely as not related to 
the documented conditions in service.

Thus, it is apparent that the examiner concluded that the 
appellant's right shoulder condition, currently diagnosed as 
degenerative disease in the acromioclavicular joint, right 
shoulder, had always been related to military service.  Although 
evidence did not substantiate the claim for service connection 
for the currently diagnosed condition in this case until the date 
of the November 2008 examination, entitlement had arisen earlier 
than the date of that examination.  

Notably, in addition to the above discussed VA medical opinion, 
the report of a December 1998 VA consultation report of 
examination during service shows that the right shoulder range of 
motion studies revealed abnormal right shoulder ranges of motion 
in most planes, with mostly substantially decreased ranges of 
motion when compared to normal ranges of motion.

Under the benefit-of-the-doubt rule, for the appellant to 
prevail, there need not be a preponderance of the evidence in her 
favor, but only an approximate balance of the positive and 
negative evidence.  In other words, the preponderance of the 
evidence must be against the claim for the benefit to be denied.  
Gilbert, 1 Vet. App. at 54.  

Given the evidence set forth above, and liberally construing the 
record, a conclusion that the preponderance of the evidence is 
against the claim for an effective date earlier than the date of 
the VA examination cannot be made in this case.  In view of the 
foregoing, the Board finds that the evidence warrants an 
effective date of April 1, 1999, the day following separation 
from active service, for the award of service connection for the 
right shoulder disability.  The Board finds that this is the 
earliest effective date which may be assigned.  See 38 C.F.R. § 
3.400(b)(2).

III.  Disability Ratings for Degenerative Joint Disease, 
Lumbosacral Spine

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a 
service-connected disability require review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If 
there is a question that arises as to which evaluation to apply, 
the higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, 
the evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. 
App. 225 (1993).  When a disability is not specifically listed in 
the Rating Schedule, it may be rated under a closely related 
injury in which the functions affected and the anatomical 
localization and symptomatology are closely analogous. 38 C.F.R. 
§ 4.20 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In cases such as this in which the 
Veteran has appealed the initial rating assigned at the time 
service connection is established, in assigning the initial 
rating, the Board must consider the propriety of assigning one or 
more levels of rating- "staged" ratings-from the initial 
effective date forward, based on evidence as to the severity of 
disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

More recently the Court has held that even in a claim for an 
increase in the level of an already service-connected disability, 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in 
deciding the claim below, the Board has considered whether 
different ratings may be warranted for different time periods 
based on the evidence of record. 

The Veteran's statements describing the symptoms of her service-
connected lumbar spine disability are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

On evaluating the condition of service-connected disability, if 
it is not possible to separate the effects of a service-connected 
condition from that of a nonservice-connected condition, then 38 
C.F.R. § 3.102 requires that reasonable doubt be resolved in the 
Veteran's favor; that is, any such ambiguity as to the origin of 
such signs and symptoms shall be attributed to the service-
connected disability. Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (citing 61 Fed. Reg. 52,698 (1996)).  Thus, in this case, 
if any symptoms cannot be distinguished as between service-
connected and nonservice-connected symptomatology, the Board will 
consider both as service-connected disability.  Id.

The RO has evaluated the appealed disability ratings under rating 
criteria for evaluating the musculoskeletal system, under 38 
C.F.R. § 4.71a (2009).  38 C.F.R. § 4.71a, Diagnostic Code 5010 
provides that arthritis due to trauma that is substantiated by X-
ray findings is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups. Note (1) provides that the 20 pct and 
10 pct ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (zero percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved. 38 C.F.R. § 4.71a.

The Veteran filed her claim for service connection, now on appeal 
as to the initial disability rating assigned, in November 1998.  
Subsequently, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2003) pertaining to the 
criteria for rating disabilities of the spine.  Effective 
September 26, 2003, VA revised the criteria for rating general 
diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The Board is required to consider the claim in light of both the 
former and revised schedular criteria to determine whether a 
higher initial disability rating is warranted for the Veteran's 
service-connected degenerative disc disease of the lumbar spine.  
The General Counsel for VA has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for the 
periods from and after the effective date of the regulatory 
change.  However, the Veteran does get the benefit of having both 
the former and revised regulations considered for the period 
after the change was made.  See VAOPGCPREC 3-2000.  That guidance 
is consistent with longstanding statutory law, to the effect that 
an increase in benefits cannot be awarded earlier than the 
effective date of the change in law pursuant to which the award 
is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Prior to September 26, 2003, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation was 
slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect 
before September 23, 2002).  

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 60 percent rating was assigned for intervertebral disc 
syndrome, with pronounced, persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  A 40 percent rating was assigned for 
severe, recurring attacks with intermittent relief.  A 20 percent 
rating was assigned for moderate, recurring attacks; and a 10 
percent rating was assigned for mild symptoms of intervertebral 
disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, a 40 percent rating was assigned for lumbosacral strain 
with severe symptoms with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint space; 
or, some of the above with abnormal mobility on forced motion.  A 
20 percent rating was assigned for symptoms with muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in a standing position.  A 10 percent rating was 
assigned for symptoms with characteristic pain on motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.

Under Diagnostic Code 5289, in effect prior to September 26, 
2003, ankylosis of the lumbar spine warranted a 40 percent rating 
for favorable ankylosis and a 50 percent rating for unfavorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5289. 

Effective from September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification of 
the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 (Degenerative 
arthritis of the spine), and 5243 (Intervertebral disc syndrome).  
Reference is made to Diagnostic Code 5003 for degenerative 
arthritis of the spine and to the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
with instructions to apply the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, The Spine 
(effective from September 26, 2003).

Under the September 2003 regulation amendments to VA's Rating 
Schedule, the applicable criteria for evaluating disability of 
the spine provide a single set of criteria for rating conditions 
of the spine, the General Rating Formula for Disease and Injuries 
of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, 
DCs 5235 to 5243.  

The Veteran's service-connected degenerative joint disease, 
lumbosacral spine was previously evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5292, the hyphenated code for 
evaluating degenerative authorities on the basis of limitation of 
motion of the lumbar spine.  The disability is currently rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, the code for 
evaluating degenerative arthritis of the spine under the Rating 
Schedule section for evaluating the spine.  The service-connected 
degenerative joint disease, lumbosacral spine is evaluated as 10 
percent disabling prior to November 20, 2008; and evaluated as 20 
percent disabling from that date.

The following criteria are in effect from September 26, 2003.  
Under VA's Rating Schedule, disabilities of the spine, are to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The 
Spine, General Rating Formula for Diseases and Injuries of the 
Spine, Note (6) (2009).

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 10 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a, The Spine, 
General Rating Formula for Diseases and Injuries of the Spine, 
Diagnostic Codes 5235 to 5243 (2009).

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  Id.   A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Id.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 percent 
evaluation.  Id. 

Note (2) under the General Rating Formula for Diseases and 
Injuries of the Spine provides that for VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion is zero to 45 degrees, and left and right lateral 
rotation is zero to 80 degrees. Id. at Note (2).  (See also Plate 
V).

Also, normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id. at Note (2).  
(See also Plate V).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent evaluation is assigned 
with incapacitating episodes of having a total duration of at 
least one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is assigned with incapacitating episodes 
of having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent evaluation is 
assigned with incapacitating episodes of having a total duration 
of at least four weeks but less than six weeks during the past 12 
months.  A 60 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, The Spine, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Diagnostic Codes 5235 to 5243 (2009).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1) (2009).

If intervertebral disc syndrome is presented in more than one 
spinal segment, provided that the effects in each spinal segment 
are clearly distinct, evaluate each segment on the basis of 
incapacitating episodes, or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4,71a, The 
Spine, Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (2).

Any associated objective neurologic abnormalities, including, but 
not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

Finally, the general policy in rating provides in part that 
functional impairment is based on lack of usefulness and may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior during motion.  Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of motion, 
and atrophy.  Painful motion with the joint or periarticular 
pathology, which produces disability, warrants the minimum 
compensation.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).





Facts and analysis

The report of a December 1998 VA examination shows that with 
respect to the lumbar spine, the Veteran reported complaints of 
increased pain with standing or sitting over 20 minutes, or 
standing over one hour.  This was relieved with Feldene.  

On physical examination, forward flexion of the lumbar spine was 
from zero to 90 degrees, with pain demonstrated from 70 to 90 
degrees; extension was from zero to 30 degrees.  Lateral flexion 
was from zero to 30 degrees left and right, with severe pain from 
20 to 30 degrees.  Lateral rotation was from zero to 35 degrees 
to the left and to the right, with pain demonstrated from 30 to 
35 degrees bilaterally.  X-ray examination of the lumbar spine 
showed narrowing to the L2/3 disc space with associated marginal 
spurring off the apposing end plates.  There was some spurring 
off the superior end plates of L2, 4, and 5.  The X-ray 
examination impression was mild changes of lumbar spondylosis as 
described above.  After examination, the December 1998 VA 
examination report contains a diagnosis of lumbar spine mild 
spondylosis.

In a statement dated in October 2000, Wendell J. Sitz, M.D. 
reported on complaints and objective findings for the Veteran's 
lumbar spine.  The Veteran reported complaints including right 
sided lower back pain, worse with standing and exertional 
activities.  The lumbar spine showed disc space narrowing at 
L2/L3 and lateral spurring at L2, L3, L4, and L5.  The Veteran 
had lumbar spondylosis throughout.  The right sacroiliac was 
partially ankylosed.  The lower lumbar spine failed to extend 
past 10 degrees, or to laterally flex past 15 degrees.  

The report of a June 2001 VA examination shows that with respect 
to the lumbar spine, the Veteran reported complaints that 
currently the lower back hurts daily, which was aggravated by 
coughing or sneezing.  The Veteran reported pain indicating right 
lateral lower extremity, thigh and to the lateral foot that was 
constant.  The Veteran reported that she had weakness and 
fatigability, and limitation of motion of the lower back related 
to the pain.  The symptoms were indicated to be present on normal 
and repeated use.

On examination, gait was normal.  The Veteran was tender to 
palpation of the right para thoracic musculature and right and 
left para lumbar musculature.  There was no muscle spasm.  There 
was some complaint of pain on midline percussion mid thoracic 
plus lumbar spine.  Deep tendon reflexes were 2+ and symmetric 
bilaterally.  Seated straight leg raising on the left was 
negative; and on the right at 90 degrees the Veteran complained 
of some pulling in the lateral distal thigh and proximal leg on 
the right.  On scratch sensory testing, the Veteran complained of 
some decrease medial and lateral leg feeling on the right but not 
the thigh, versus the left.  

The forward flexion of the lumbar spine was to 80 degrees; 
extension to 20 degrees;  and side bending to 15 degrees left and 
right; all with complaints of pain at the terminal degrees of 
motion.  After examination, the report contains an impression of 
lumbar spine with mild spondylosis/degenerative disc disease; 
functional impairment was rated as mild plus, with loss of 
degrees of range of motion of flexion of 10 degrees, extension of 
5 degrees, side bending right and left, of 10 degrees each.

The report of a November 20, 2008, VA joints examination shows 
that initially the Veteran reported she had had no incapacitating 
episodes of arthritis.  She reported complaints of pain.  The 
Veteran used a cane for walking.  She reported that she was 
unable to stand for more than a few minutes or walk more than a 
quarter of a mile.  In pertinent part, she reported that she had 
no deformity, giving way, instability, weakness, effusion, flare-
up, or inflammation.  

The Veteran denied any history of having surgery; or of urinary 
incontinence, retention, urgency, frequency, or nocturia.  She 
had no history of fecal incontinency, obstipation, numbness, 
paresthesias, leg or foot weakness, falls, or unsteadiness.  She 
reported she had no history of fatigue or weakness.  She reported 
complaints of decreased motion, stiffness, spasms, and of pain in 
the lumbar region that was constant and severe, but without 
radiation.  The Veteran also reported that due to her 
thoracolumbar spine disability she had as many as six 
incapacitating episodes of as much as one week duration in the 
last 12 months, for a total of six weeks.  

On examination, the Veteran had normal posture and gait; and no 
abnormal spine curvatures.  Lower extremity sensory function was 
normal.  There was no thoracolumbar spine ankylosis.  Flexion was 
to 40 degrees with pain at 40 degrees; extension was to 15 
degrees with pain at 15 degrees; lateral flexion was to 15 
degrees, with pain at 15 degrees, bilaterally; lateral rotation 
was to 30 degrees with pain at 30 degrees.  Straight leg raising 
was positive, bilaterally.  There was no paraspinal tenderness or 
tension.  The lower extremity reflexes were 2+/4; and muscle 
strength was 5/5, with no atrophy and normal muscle tone.  
Sensory was intact to light touch in the lower extremities.  The 
examiner indicated that the reduced range of motion was due to 
pain and no other factors.  The examiner indicated there were no 
vertebral fractures.  

On X-ray examination the impression was mild degenerative changes 
without focal osseous lesions seen.  The November 20, 2008 VA 
examination report concludes with a diagnosis of lumbar spine 
mild degenerative disc disease of the L1-L3 levels.  The examiner 
opined that the Veteran's cervical, thoracic and lumbar spine 
disabilities resulted in effects on the Veteran's usual daily 
activities, including mild effects for recreation and traveling; 
moderate effects for chores, and shopping; severe effects for 
exercise and sports; and no effects for feeding, bathing, 
dressing, toileting, or grooming. 

In a May 2009 statement by a VA APRN-BC (Advanced Practice 
Registered Nurse, Board Certified), that nurse stated that the 
Veteran had chronic low back pain that radiated to her buttocks.  
She stated that the Veteran reported having pain, weakness, and 
numbness to bilateral buttocks; and that she always had pain of 4 
to 7 on a scale of 10.  The Veteran reported that she restricted 
her activity due to disabling pain and extremity weakness 
associated with her cervical and lumbar spine disabilities.   

The report of a May 2009 VA examination shows that the Veteran 
reported complaints of constant aching and sharp pain across the 
base of the upper thoracic spine and lower lumbosacral spine, 
with radiation to the right lower extremity.  Medication taken 
was minimally effective.  The Veteran was using a cane for 
support of the lower spine; she was limited to walking 100 yards.  
She reported that her low back disability resulted in increased 
absenteeism for doctor appointments.  She reported having 
frequent flares of symptoms, once a week, lasting one to two 
days, resulting in increased pain and an inability to walk around 
her house.  She reported having no incapacitating episode in the 
last 12 months.

On examination, gait was normal and the Veteran had no assistive 
device.  On range of motion study, flexion was to 60 degrees; 
extension to 25 degrees; lateral flexion was to 30 degrees, 
bilaterally; lateral rotation was to 35 degrees on the right and 
to 45 degrees on the left.  Straight leg raising was positive, 
bilaterally.  There was an exaggeration of thoracic and lumbar 
lordosis; no pelvic tilt; equal leg length.  There was paraspinal 
tenderness at the lumbar spinous curvature, and paraspinal 
tension was positive.  She was unable to stand on toes and heels.  
Lower extremity reflexes were 2+/4.  Muscle strength was 5/5 on 
the left and 4/5 on the right.  There was no muscle atrophy and 
muscle tone was normal.  Sensory was intact to light touch for 
the lower extremities, bilaterally.  Regarding Deluca 
considerations, the examiner noted there was pain on range of 
motion with additional pain with flexion and extension; but no 
additional limitation following repetitive range of motion.  

X-ray findings showed mild degenerative changes without focal 
osseous lesions seen.  The examination report concludes with an 
impression of degenerative joint disease, lumbosacral spine and 
normal thoracic spinal radiograph.  The examiner opined that 
degenerative joint disease, lumbosacral spine and normal thoracic 
spine radiograph would limit the Veteran's ability to perform 
jobs requiring prolonged standing over 30 minutes, and prolonged 
walking over 100 yards, requiring rest for a few minutes.  The 
condition would not limit the ability to perform sedentary 
positions, if she had adequate breaks to stretch.

On evaluating the facts in light of the relevant rating criteria 
as discussed above, the Board does not find that there are 
separately diagnosed neurologic abnormalities shown to be caused 
by or part of the service-connected degenerative joint disease, 
lumbosacral spine, during any period on appeal.  While the 
Veteran does complain about periodic radiating lower extremity 
pain, the right greater than the left, clinical findings such as 
sensory and motor functioning are not consistent with these 
subjective complaints, and the evidence therefore is currently 
against separate compensable ratings for peripheral neuropathy of 
the right and/or left lower extremity.  

Further, the preponderance of the evidence does not show that the 
Veteran's lumbar spine disability results in intervertebral disc 
syndrome symptoms suggestive of sciatic nerve involvement that 
could allow for a higher rating than in effect pursuant to 
relevant criteria for evaluation under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
38 C.F.R. § 4.71a.  
 
Basically, as reflected in the examination findings above, 
overall the evidence does not show any such symptoms of 
"incapacitating episodes" during either period in question.  
The examiners in the examinations above did not make any 
objective findings of any incapacitating episodes, and the 
Veteran has not consistently reported any incapacitating 
episodes.  During the November 2008 VA examination the Veteran 
reported complaints of having had as many as six incapacitating 
episodes for a total of six weeks, in the previous 12 months; 
however, six months later at the May 2009 VA examination, she 
reported she had had no incapacitating episode in the previous 12 
months.  Moreover, at no time has any incapacitating episode 
resulted in bed rest that was prescribed by a physician.  

Other medical evidence on file does not show any significant 
problems constituting incapacitating episodes due to 
intervertebral disc syndrome involving the lumbar spine.  Most 
recently at the May 2009 VA examination, X-ray examination 
findings characterized the degenerative changes as mild and 
without focal osseous lesions seen.  

Therefore, for both periods under consideration, evaluation under 
criteria for separately diagnosed neurologic abnormalities or 
incapacitating episodes would not be favorable to the Veteran's 
claim.  Since those criteria are not more favorable to the 
Veteran than other applicable criteria, no further discussion of 
evaluation based on separately diagnosed neurologic abnormalities 
or incapacitating episodes is required.

i.  Initial Disability Rating for the Period Prior to November 
20, 2008
 
The Board finds that the Veteran does not meet any criterion for 
an evaluation in excess of 10 percent on the basis of the 
criterion for evaluating limitation of motion, during the period 
prior to November 20, 2008, under the criteria in effect prior to 
September 26, 2003, or thereafter under the criteria of the 
General Rating Formula for Diseases and Injuries of the Spine, in 
effect since September 26, 2003.
 
Even with consideration of pain, at the December 1998 VA 
examination the Veteran's range of lumbar flexion was to 90 
degrees, which is a full range of motion, and at the June 2001 VA 
examination flexion was to 80 degrees, which constitutes only a 
slight limitation of motion.  See 38 C.F.R. § 4.71a, Plate V 
(2009).  Neither finding meets criteria in effect prior to or 
since September 26, 2003, establishing a disability rating in 
excess of 10 percent.   See 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5292 (effective prior to September 26, 2003), and 
Diagnostic Codes 5003, 5242 (2009).  None of the medical records 
on file dated prior to November 20, 2008 shows that the Veteran's 
lumbar motion on forward flexion was limited to such extent as to 
constitute more than slight limitation of motion, or limited to 
60 degrees or less.  Id.

Nor does the record prior to November 20, 2008, show evidence of 
intervertebral disc syndrome with moderate recurring attacks; or 
lumbosacral strain with muscle spasm on extreme forward bending, 
and loss of lateral spine motion, unilateral, in a standing 
position; or ankylosis of the lumbar spine.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5393, 5295, 5289 (effective prior to 
September 26, 2003).

Nor does the record prior to November 20, 2008, show evidence of 
any muscle spasm, guarding to an extent resulting in an abnormal 
gait, abnormal spinal contour, or vertebral body fracture.   See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2009).

The June 2001 VA examiner found that the Veteran's diagnosed 
degenerative joint disease, lumbosacral spine created mild 
functional impairment due to lumbar spine with mild 
spondylosis/degenerative disc disease; with an additional ten 
degrees of limitation of flexion and five degrees of extension.  
These additional limitations would not result in findings meeting 
diagnostic criteria for the next higher disability rating of 20 
percent during the period prior to November 20, 2008; that is, 
they would not result in a limitation in forward flexion of not 
greater than 30 degrees; or, muscle spasm, or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour.  
There is no evidence of an abnormal spinal contour of the lumbar 
spine such as scoliosis, reversed lordosis, or abnormal kyphosis.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

ii.  Initial Rating for the Period From November 20, 2008

The Veteran does not meet any criterion for an evaluation in 
excess of 20 percent during the period beginning from November 
20, 2008, under the criteria in effect before or since September 
26, 2003, with respect to any criterion for evaluating limitation 
of motion.

Under the revised criteria, even with consideration of pain, as 
reflected in the November 2008 and May 2009 VA examination 
reports, the Veteran's range of lumbar flexion was to 40 and 60 
degrees, respectively.  Both are clearly within the range 
warranting no more than a 20 percent disability rating.  The 60 
degree finding is actually at the upper limit of the criterion 
for a 20 percent disability rating.  Under the old criteria in 
effect prior to September 26, 2003, these findings do not amount 
to more than moderate symptoms; they do not constitute severe 
symptoms as to warrant a higher rating than 20 percent.

During the period from November 20, 2008, none of the medical 
evidence confirms findings of limitation of motion of the lumbar 
spine that would meet the criteria for the next higher rating of 
30 percent.  None of the medical records on file dated from that 
date reflects that forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less; or shows favorable ankylosis of 
the entire thoracolumbar spine.

The May 2009 VA examiner found that the Veteran had forward 
flexion to 60 degrees with moderate limitation due to pain.  The 
examiner indicated there was pain on range of motion but that 
there was no additional limitation following repetitive range of 
motion.  These limitations would not result in findings meeting 
diagnostic criteria for the next higher disability rating during 
the period starting November 20, 2008; that is, they would not 
result in a disability picture constituting severe limitation of 
motion; or a limitation in forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.
 
ii.  Conclusions

In summary, the Board does not find that higher ratings are 
warranted under any relevant diagnostic criteria for the 
respective periods prior to November 20, 2008, and from November 
20, 2008, for the Veteran's service-connected degenerative joint 
disease, lumbosacral spine.  The Board further finds that the 
evidence of functional loss due to pain associated with the 
degenerative joint disease, lumbosacral spine, does not warrant 
any additional rating or an initial rating in excess of those 
staged ratings currently in effect for the two periods for the 
service-connected degenerative joint disease, lumbosacral spine.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.
 
Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for initial 
disability ratings for the service-connected degenerative joint 
disease, lumbosacral spine, in excess of 10 percent prior to 
November 20, 2008, and in excess of 20 percent from November 20, 
2008.  Given the nature of the Veteran's degenerative joint 
disease, lumbosacral spine, as described above, the Board finds 
that there is no basis under any of the relevant diagnostic codes 
for awarding an evaluation higher than those in effect during the 
respective periods before and from November 20, 2008.  Should the 
Veteran's disability picture change in the future, she may be 
assigned a higher evaluation.  See 38 C.F.R. § 4.1 (2009).  At 
present, however, there is no basis for a higher evaluation.

Because the Board finds that the preponderance of the evidence 
establishes that the Veteran's service-connected degenerative 
joint disease, lumbosacral spine, does not meet the criteria for 
a rating greater than that currently assigned in the respective 
periods, a higher rating is not warranted than in effect now, and 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Veteran has also submitted no evidence showing that her 
service-connected degenerative joint disease, lumbosacral spine, 
has, by itself, markedly interfered with the Veteran's employment 
status beyond that interference contemplated by the staged 
ratings assigned during the periods under consideration; and 
there is also no indication that the degenerative joint disease, 
lumbosacral spine, has necessitated frequent periods of 
hospitalization.  

Based on the foregoing, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


















ORDER

An earlier effective date of April 1, 1999, for the award of 
service connection for a right shoulder disability is granted.

An initial disability rating in excess of 10 percent for 
degenerative joint disease, lumbosacral spine, for the period 
prior to November 20, 2008, is denied.

An initial disability rating in excess of 20 percent for 
degenerative joint disease, lumbosacral spine, for the period 
from November 20, 2008, is denied.
 



______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


